Citation Nr: 0003692	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  96-12 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder ("PTSD").


REPRESENTATION

Appellant represented by:	William T. Bogue, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from April 1968 to November 
1969, including service in Vietnam.   

This matter was last before the Board of Veterans' Appeals 
(Board) in July 1998, on appeal from a July 1995 rating 
decision of the San Juan, Puerto Rico,  Department of 
Veterans Affairs (VA) Regional Office (RO).  When last before 
the Board, the appellant's claims of entitlement to service 
connection for PTSD, a skin disorder, an anxiety disorder, a 
total disability rating based upon individual 
unemployability, and for a compensable disability evaluation 
for the residuals of  a shrapnel wound were denied.  

By order dated in May 1999, and pursuant to a joint motion 
for remand filed by the appellant and VA, the United States 
Court of Appeals for Veterans Claims (Court) remanded the 
appellant's claim of entitlement to service connection for 
PTSD, and dismissed his remaining claims.  


FINDINGS OF FACT

1. The appellant is a combat veteran.

2. The appellant has proffered evidence that, when presumed 
credible, is indicative of  currently diagnosed PTSD 
linked by competent medical opinion to his military 
service.  


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that a grant of service connection is 
warranted for PTSD.  He argues that he has been diagnosed to 
have the disorder by a privately obtained physician, and that 
the findings of a VA psychiatric board that ruled out the 
existence of the disorder in question are based upon an 
incomplete or non-comprehensive examination.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 1991).  The resolution of 
this issue must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. 
§ 3.303(a); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

Under pertinent law and VA regulations, service connection 
may be granted if the evidence establishes that a psychiatric 
disability was incurred in service, or was manifested to a 
compensable degree within one year after service. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.307, 3.309 (1999).  Notwithstanding the lack of a diagnosis 
of a psychiatric disorder during service or within one year 
thereafter, service connection may still be granted if all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1999); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors. 38 C.F.R. § 3.304(f)  (1999).

Regarding the initial § 3.304(f) PTSD element, if there is a 
current, clear, and unequivocal diagnosis of record from a 
mental-health professional, it is presumed to have been made 
in accordance with the applicable diagnostic criteria as to 
both the adequacy of the symptomatology and the sufficiency 
of the stressor. Cohen v. Brown, 10 Vet.App. 128, 140 (1997).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1999); see also 
Gregory v. Brown, 8 Vet. App. 563 (1996); Collette v. Brown, 
82 F.3d 389 (Fed.Cir. 1996).  Where it is determined, through 
the receipt of certain recognized military citations or other 
supportive evidence, that the veteran  was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the appellant's lay testimony regarding the stressors 
must be accepted as conclusive as to their actual occurrence 
and no further development for corroborative evidence will be 
required, provided that the appellant's testimony is found to 
be "satisfactory."  Satisfactory evidence is "credible" 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.303(d).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), it was held that 
under 38 U.S.C.A. § 1154(b), the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in 
combat with the enemy."  See West v. Brown, 7 Vet. App. 70 
(1994);  Hayes v. Brown, 5 Vet. App. 60 (1993).  The 
determination as to whether the veteran "engaged in combat 
with the enemy" is made in part by considering military 
citations that expressly denote such service and other 
service department or lay evidence that is credible.  See 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If the claimed 
stressor is not combat related, "the veteran's lay testimony 
regarding [an] in-service stressors is insufficient, standing 
alone, to establish service connection and must be 
corroborated by "credible evidence."  Id.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  With this requirement of law, and in light of the 
appellant's contentions, a brief factual review of evidence 
of record as found in the appellant's claims folder would be 
helpful to an understanding of the Board's decision.  

Factual background

The appellant's report of separation from the Armed Forces of 
the United States reflects that he was assigned to Vietnam 
for approximately one year.  He served in an infantry 
occupational specialty - indirect firecrewman, serving an 81 
millimeter mortar.  He is the recipient of the Air Medal, the 
Vietnam Service Medal, the Army Commendation Medal with "V" 
device and First Oak Leaf Cluster, the Purple Heart, the 
Vietnam Campaign Medal, and the Combat Infantryman's Badge.    

The appellant's service medical records reveal in part that 
in May 1969, the appellant was struck in the abdomen by a 
grenade fragment.  He sustained a perforating wound of the 
small intestine. 

In September 1994, the appellant submitted a copy of a 
January decision granting him entitlement to disability 
benefits administered by the Social Security Administration 
(SSA).  In the decision, it was noted that a Dr. Angel 
Miranda had testified before the SSA and opined that the 
appellant's case was typical of PTSD.  

The appellant underwent a VA psychological screening in 
October 1994, conducted by Julio C. Ribera-Gonzalez, Ph.D.  
In part, the appellant reported that he was depressed most of 
the time, and that he always preferred to be alone.  He 
reported high anxiety levels, frequent nightmares, and 
episodic "flashbacks."  As to the nightmares, the appellant 
recounted traumatic experiences he had during his Vietnam 
tenure.  The examiner reported that the appellant's wife had 
observed him to assume "firing positions" or to engage in 
other war-related behaviors.  

The examiner noted that clinical testing results were 
generally valid, but that testing under the Minnesota 
Multiphasic Personality Inventory's validity scales indicated 
that the appellant had a tendency to "over-report" certain 
personal conflicts.  The examiner opined that although 
interpretation of the test results was difficult, there 
appeared to be some support for a diagnostic impression of 
PTSD.  

The appellant underwent a VA PTSD examination, conducted by 
three VA physicians, in January 1995.  The examiners noted 
that the appellant reported being wounded in combat (as is 
described above), and that he reported witnessing his 
lieutenant wound a Vietnamese soldier, and subsequently shoot 
the soldier in the head.  The appellant reported that he had 
a friend who was killed in Vietnam, and that when his 
friend's body was found it was mutilated.  The examiners 
opined that the appellant was "very vague and non-specific" 
in the description of his reported stressors.  

As to his then present complaints, the appellant reported 
that he had experienced long-time anxiety, and stated that he 
had flashbacks and nightmares.  The appellant told examiners 
that while having these nightmares, he had sometimes grabbed 
his wife's throat, and that he had attempted suicide.  

The examiners reported that it was their unanimous opinion 
that the appellant's symptoms did not fulfill the diagnostic 
criteria for PTSD, and that he did not have a nervous 
condition that was linked to his service-connected shell 
fragment wound residuals.  The examiners noted the results of 
the October 1994 psychological screening report discussed 
above, and observed that it showed "inconsistencies."

At a February 1998 Travel Board hearing, the appellant in 
substance reiterated his previously reported contentions and 
symptoms.  He stated that the January 1995 VA examination 
took "about ten minutes," and that he was not asked 
questions about his Vietnam experiences or relating to his 
symptoms or treatment for his claimed psychiatric disorder.  

VA medical records dated from March 1996 to August 1998 
reflect a continuing diagnostic assessment of PTSD.  In a 
February 1998 VA medical treatment record, Dr. Suria noted 
that the appellant had been under treatment for PTSD since 
1993, and that he had consistently complained of combat-
related nightmares, "flashbacks," anxiety attacks, 
hypervigilance and other unspecified PTSD symptoms.  The 
appellant was diagnosed to have PTSD.

Analysis

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded," meaning that the claim is "one which is . . 
. capable of substantiation."  Further, the claim "need not 
be conclusive but only possible" in order to meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  

In order for the appellant's claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); 
see Watai v. Brown, 9 Vet. App. 441, 443 (1996).  In 
ascertaining whether a claim is well grounded, the 
truthfulness of evidence proffered in its support is 
presumed.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

As discussed above, a veteran seeking service connection for 
post traumatic stress disorder must satisfy the initial 
burden of submitting a well-grounded claim by furnishing (1) 
medical evidence of a current disability, (2) medical or lay 
evidence of an in-service stressor, and (3) medical evidence 
of a nexus between service and the current PTSD disability.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 136-
137 (1997).

Having carefully reviewed all of the evidence of record and 
presumed it credible, the Board finds that the appellant has 
submitted a well-grounded claim of entitlement to service 
connection for PTSD.   Through the opinions of Drs. Ribera-
Gonzalez and Suria, the appellant has proffered a diagnosis 
of PTSD, linked to the appellant's reported duty in Vietnam.  
In particular, the Board again observes that the appellant's 
report of the relevant Vietnam experiences is presumed 
credible at this predicate stage of analysis.  King, supra.  

Having found that the appellant's claim is well grounded does 
not end the Board's inquiry.  Rather it places upon VA the 
duty to assist the appellant in the development of the claim 
by obtaining relevant records which could possibly 
substantiate the claim and conducting appropriate medical 
inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
see 38 U.S.C.A. § 5107(a).  As to the latter, it has been 
held that fulfillment of the duty to assist requires a 
thorough and contemporaneous medical examination, that 
accounts for the current symptoms and the claimant's reported 
history.  Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); 
Flash v. Brown, 8 Vet. App. 332, 339-340 (1995); Floyd v. 
Brown, 9 Vet. App. 88, 93 (1996).  The Board has reviewed the 
evidence of record in this regard, and has determined that 
the appellant's claim must be remanded for a more 
comprehensive medical examination, as will be set forth 
below.  

As is noted above, a critical element with regard to a claim 
of entitlement to service connection for PTSD is whether the 
evidence has established the occurrence of a recognizable 
stressor during service, and this finding depends on whether 
or not the veteran was "engaged in combat with the enemy."  
West, supra.  

Having carefully examined the evidence of record, the Board 
finds that the appellant is clearly a veteran of combat.  The 
appellant is the recipient of several decorations that are 
indicative of participation in combat, and his service 
medical records reflect that he was then wounded in action 
against the enemy.    



ORDER

The appellant's claim of service connection for PTSD is well 
grounded.  


REMAND

As an initial matter, the Board notes that additional medical 
evidence has been submitted in support of the appellant's 
claim.  It is now well-settled that in its decisions, the 
Board may not rely upon its own unsubstantiated medical 
opinion.  Allday v. Brown, 7 Vet. App. 517 (1995);  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Regarding the initial § 
3.304(f) PTSD element, if there is a current, clear, and 
unequivocal diagnosis of record from a mental-health 
professional, it is presumed to have been made in accordance 
with the applicable DSM criteria as to both the adequacy of 
the symptomatology and the sufficiency of the stressor.  See 
Cohen, 10 Vet. App. at 140.  In this matter, the appellant 
appears to have been continuously treated for a diagnosis of 
PTSD.  Upon remand, appropriate medical inquiry will be 
directed towards resolution of this question in the context 
of a clarifying medical examination.

The Board notes that in its January 1995 report, the VA 
examiners noted that the appellant was "very vague and non-
specific" in the description of his claimed combat-related 
stressors.  Nonetheless, the appellant reported that he was 
struck in the abdomen by a grenade fragment, (which is 
clearly reflected in his service medical records); and that 
he witnessed his platoon commander killing a Vietnamese 
soldier.  

It is unclear what the January 1995 examiners meant by their 
description of the appellant's account as "very vague and 
non-specific."  Because the appellant is a combat veteran, 
the law mandates that his lay testimony regarding the claimed 
in-service stressors must be accepted as conclusive as to 
their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
appellant's testimony is found to be "satisfactory."  
Satisfactory evidence is "credible" and "consistent with 
the circumstances, conditions, or hardships of such 
service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.303(d).

The examiners' description may be interpreted as either their 
belief that the appellant did not describe stressors 
sufficient to warrant a clinical diagnosis of PTSD; or, that 
the examiners found the appellant to be so non-specific as to 
not be credible.  If the former, the examiners' opinion that 
the appellant did not have PTSD is a medical conclusion that 
must be adequately explained and examined for an adequate 
basis.  Shipwash, supra.  In this regard, the examiners' 
opinion that the appellant did not fulfill the diagnostic 
criteria for PTSD is unexplained from a medical perspective.  

If the examiners instead opined that the appellant's account 
of stressors was not credible, the occurrence of the 
stressors is a judgment for rating personnel, and not medical 
personnel.  Cohen, supra. As is noted above, the appellant is 
a combat veteran and his account is presumed credible.

The RO is referred to the Court's recent decision in Kessel 
v. West, 13 Vet. App. 9 (1999), where the Court observed that 
the import of the 38 U.S.C.A § 1154(b) is ascertained when 
viewed in the context of comparing the evaluation of the 
merits of the claim of a non-combat veteran and a combat 
veteran.  A non-combat veteran's claim must be denied if the 
preponderance of the evidence is against the claim.  By 
preponderance of the evidence is meant that the truth of the 
fact in controversy is "more likely than not."  See Aguilar 
v. Derwinski, 2 Vet. App. 21, 23 (1991).  Conversely, a 
combat veteran's claim cannot be denied unless there is 
"clear and convincing evidence" to the contrary as to the 
service incurrence or aggravation element.  By "clear and 
convincing" is meant that there is a "reasonable certainty 
of the truth of the fact in controversy."  See Vanerson v. 
West, 12 Vet. App. 254 (1999).  

Given this background, this matter is REMANDED for the 
following development:

1. The RO should contact the appellant 
and his representative and ascertain 
if the appellant has received any VA, 
private, or other medical treatment 
that is not evidenced by the current 
record.  The appellant should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2. The RO should afford the appellant a 
comprehensive VA psychiatric 
examination to ascertain whether the 
appellant has PTSD, and to determine 
the extent, and severity of his 
psychiatric disorder. The appellant's 
claims file should be reviewed by all 
participating examiners, who should 
acknowledge its receipt and review in 
any report of examination generated by 
this remand. Specifically, the 
examiner(s) should opine as to whether 
it is at least as likely as not that 
the appellant has PTSD related to his 
military service.  The specific 
medical bases for any diagnosis under 
the currently applicable diagnostic 
criteria must be reported, including 
the sufficiency of the reported 
stressors and the nature of the 
current symptomatology.

3. The RO should review the report of the 
psychiatric examination to ensure that 
it is adequate in light of the Board's 
discussion, above.  If the report of 
the psychiatric examination does not 
contain sufficient information, then 
it should be returned as inadequate 
for rating purposes. 38 C.F.R. § 4.2 
(1999).

4. The RO should then readjudicate the 
appellant's claim under a broad 
interpretation of the applicable law, 
including the Kessel decision as is 
outlined above. If the benefit sought 
on appeal remains denied, the 
appellant and his representative 
should be furnished a Supplemental 
Statement of the Case, including any 
additional laws and regulations, and 
given the applicable time to respond 
thereto.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The appellant is advised that no action is required of him 
until further notice. However, the duty to assist is not a 
unilateral obligation on VA, and an appellant wishing 
assistance in the development of his claim cannot passively 
wait for it in circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
see Gregory v. Brown, 8 Vet. App. 563, 571 (1996); Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).   Accordingly, the Board 
takes this opportunity to advise the appellant that the 
conduct of the medical examination as directed in this remand 
is necessary for a comprehensive and correct adjudication of 
his claim.  38 C.F.R. § 3.655(b) (1999).  The appellant's 
cooperation in reporting for the examination, as well as any 
other development of the claim requested by the RO, is both 
critical and appreciated.  However, the appellant is further 
advised that his failure to report for the examination 
without good cause may result in the claim being considered 
on the evidence now of record or denied.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals






 


